Citation Nr: 0828195	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-37 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for numbness in the 
legs (scar tissue).  

2.  Entitlement to service connection for numbness in the 
hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972 and from January 1980 to March 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied service connection for 
numbness in the legs (scar tissue) and numbness in the hands.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent evidence does not show that any current 
disability manifested by bilateral leg numbness numbness is 
causally related to active service.  

3.  The competent evidence does not show that any current 
disability manifested by bilateral hand numbness numbness is 
causally related to active service.  


CONCLUSIONS OF LAW

1.  Numbness in the legs (scar tissue) was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  Numbness in the hands was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2004 letters sent to the veteran.  
In the October 2004 letters, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letters stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that a preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records and 
private treatment records.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection, 
the Board finds that VA was not under an obligation to 
provide an examination, as such is not necessary to make a 
decision on the claims.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability for the claimed conditions, 
although he was advised to submit or identify such evidence 
by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of current 
disabilities for the veteran's claimed conditions.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The veteran contends that service connection is warranted for 
numbness of his hands and legs, claimed as "scar tissue."  
In an October 2004 personal statement, the veteran explains 
that because he jumped out of planes during his active 
military service while serving as an airborne ranger, he has 
experienced ongoing numbness in his hands for many years.  He 
further added that the numbness in his legs resulted in 
active service when his leg was crushed under a jeep that 
overturned on top of him.  The veteran asserts that his 
current disabilities are attributable to his active military 
service.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in tandem.  

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for numbness in the legs (scar 
tissue) and hands.  While the veteran is competent to allege 
that he suffered from a jeep injury which caused numbness in 
his legs and that jumping out of planes precipitated the 
numbness in his hands, the service treatment records do not 
substantiate the stated allegations.  In fact, service 
treatment records contain no complaints, treatment, or 
diagnosis of numbness, tingling, or impaired use of his hands 
and legs.  A February 1972 ETS (expiration of term of 
service) examination report reflected normal upper and lower 
extremities.  Clinical evaluation of the veteran's upper and 
lower extremities at separation in February 1985 was normal, 
and the veteran denied having paralysis or bone, joint, or 
other deformity on his February 1985 report of medical 
history.  

Furthermore, there is no competent evidence of a current 
disability related to the veteran's numbness in his hands and 
legs.  Post service treatment records dated in 1998 reflect 
complaints of numbness involving the upper extremities.  
Specifically, an October 1998 report notes left arm tingling.  
From a review of the treatment notes and the indicated 
diagnosis, such symptoms appear to have been manifestations 
of a cervical spine disorder.  

An April 2001 VA record indicates complaints of leg numbness, 
which was described as radicular pain stemming from a low 
back disorder.  

In July 2001, a Magnetic Resonance Image (MRI) was performed 
for evaluation of bilateral leg numbness.  The July 2001 
private treatment report noted no evidence of herniated 
nucleus pulposus, free fragment, spinal stenosis, or neural 
foraminal encroachment.  The results were negative for any 
abnormalities associated with the veteran's bilateral leg 
numbness.  

Thereafter, the veteran underwent a private radiology 
consultation in January 2002.  There were abnormal wave forms 
in the left leg indicating probable mild obstruction with the 
possibility of an iliac artery in-flow lesion on the left 
leg.  In May 2002, the veteran continued to complain of 
numbness and tingling in his left leg.  The May 2002 VA 
outpatient treatment record stated that the veteran has 
endured left leg pain for one to two years and it has 
worsened.  The pain was reported as radiating from the 
buttock to feet, and numbness and tingling are associated 
with his pain.  Physical examination of the veteran revealed 
pulses 2+ bilaterally for radial, femoral, popliteal, 
posterior tibial (PT), and dorsalis pedis (DP).  The veteran 
was diagnosed with aortoiliac claudication, bone pain, and 
nerve impingement.  The veteran returned to his local VA 
outpatient treatment facility in July 2002 for continuing 
complaints of left leg pain with associated numbness and 
tingling.  

Finally, a July 2004 VA outpatient treatment note states that 
the veteran has numbness and tingling in the right arm, 
especially when driving.  

Again, the post-service evidence does not reflect complaints 
or treatment for numbness of the legs or hands until several 
years following the veteran's discharge.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the absence of documented complaints or treatment 
for several years following military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  Moreover, the claims 
file contains no competent opinion linking the numbness to 
active service.  

The veteran himself believes that his current symptoms of 
bilateral leg and bilateral hand numbness are causally 
related to active service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claims 
for service connection for numbness in the legs and hands, 
and there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for numbness in the legs 
(scar tissue) is denied.  

Entitlement to service connection for numbness in the hands 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


